Citation Nr: 0840746	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  96-44 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to a disability rating for a left tarsal 
condition in excess of 20 percent prior to July 24, 1996, 
from January 1 to July 12, 1998, and from October 1, 1998 to 
November 7, 2004.

3.  Entitlement to a disability rating for a left tarsal 
condition in excess of 30 percent from November 8, 2004.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to May 
1978 and from November 1979 to May 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued a 20 percent disability 
rating for a left tarsal coalition, and denied service 
connection for a right knee disorder and a back disorder.  
The Board notes that, in August 1996, the veteran's claims 
file was transferred to the Louisville, Kentucky RO, and in 
January 1997, to the Jackson, Mississippi RO.  

The veteran was granted a temporary total evaluation because 
treatment for his left tarsal disability from July 24, 1996 
to December 31, 1997 and from July 13, 1998 to September 30, 
1998.  He was returned to a 20 percent disability rating 
following each period of convalescence.  

The Board remanded the case for additional development in 
January 1999, March 2001 and July 2003, for further 
development.  In an April 2006 rating decision, the Jackson 
RO granted service connection for degenerative disc disease 
of the lumbar spine.  As such, this issue is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In May 2006, the veteran's claims file was transferred to the 
Atlanta, Georgia RO.  In an August 2008 rating decision, the 
Atlanta RO increased the veteran's disability rating for his 
status post left subtalar fusion with osteoarthritis of the 
left mid-tarsal joint (previously coded as a left tarsal 
condition), to 30 percent, effective November 8, 2004.  As 
this rating does not represent the highest possible benefit, 
this issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's right knee condition is related to service.

2.  For the period prior to July 24, 1996, the veteran's 
service-connected left tarsal disability was not manifested 
by severe malunion or nonunion of the tarsal or metatarsal 
bones.

3.  For the period from January 1 to July 12, 1998, the 
veteran remained in a period of convalescence as a result of 
surgery performed on his service-connected left tarsal 
disability.

4.  For the period from October 1, 1998 to November 7, 2004, 
the veteran's service-connected left tarsal disability was 
not manifested by severe malunion or nonunion of the tarsal 
or metatarsal bones.

5.  Since November 8, 2004, the veteran's service-connected 
left tarsal disability has not been manifested by actual loss 
of use of the foot.


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008; 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   

2.  For the period prior to July 24, 1996, the criteria for a 
disability rating in excess of 20 percent for service-
connected left tarsal disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5283 (2008).

3.  For the period from January 1 to July 12, 1998, the 
criteria for a temporary total evaluation for treatment for a 
service-connected disability requiring a period of 
convalescence have been met.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.30 (2008).

4.  For the period from October 1, 1998 to November 7, 2004, 
the criteria for a disability rating in excess of 20 percent 
for service-connected left tarsal disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Code 5283 (2008).

5.  Since November 8, 2004, the criteria for a disability 
rating in excess of 30 percent for service-connected left 
tarsal disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Code 5283 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although this notice was not provided until 
April 2006, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in April 2001, February 2004, October 2004, 
May 2005 and July 2008 that fully addressed all notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  In addition, the July 2008 letter met the notice 
criteria set out above in Vazquez.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The Board finds that the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, as the AOJ 
readjudicated the case by way of an August 2008 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as any 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, records from the Social 
Security Administration (SSA) and lay statements have been 
associated with the record.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before a hearing officer at the RO in March 1998.  The 
appellant was afforded a VA medical examination in November 
2004.  The Board notes that July 2003 Board remand included 
instructions to obtain medical records showing treatment for 
the veteran's right knee at Womack Army Hospital while he was 
serving in Panama.  The RO has made several attempts to 
obtain these records, and has been informed that they are 
unavailable.   As such, the Board finds that VA has 
substantially complied with the Board's July 2003 remand, and 
further development is not required. See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran's service treatment records do not reflect any 
treatment for or a diagnosis of a right knee disorder.  His 
October 1986 Medical Board and November 1986 separation 
Report of Medical Examination do not indicate any problems 
with his right knee, and, in his separation Report of Medical 
History, the veteran indicated that he did not have any knee 
conditions, to include a "trick" or locked knee.

An October 1993 VA medical record shows that the veteran was 
seen for locking of his right knee with pain over the lateral 
joint space.  He indicated that the problem has been 
worsening over the prior six months.  A November 1993 VA 
medical record reflects that the veteran reported right knee 
pain with a history of locking and that he did "a lot of 
climbing" at work.  He had right knee flexion of 100 degrees 
with crepitance and no tenderness at the bursae.  He was 
given Tylenol for pain.  

An October 1995 private medical record shows that the private 
physician indicated that the veteran had arthritis of the 
knees.  An October 1995 VA medical certificate shows that the 
veteran had right knee swelling and burning and that he had 
fluid removed from his knee two weeks prior to the 
appointment.  A November 1995 VA examination  report reflects 
the examiner's opinion that the veteran had pain and possible 
traumatic arthritis of the right knee secondary to his left 
tarsal coalition with traumatic arthritis of the left foot.  

A February 1996 private x-ray of his right knee revealed 
normal bony structures with well maintained joint space and 
no evidence of acute or remote injury.  In a contemporaneous 
statement, a private physician opined that the veteran had 
arthritis pains which were probably secondary to multiple 
traumas, with no functional limitation.  He indicated that 
the veteran should be on regular medications and that he 
should be able to perform regular physical work-type 
activities.  

A September 1997 private medical examination report shows 
that the veteran had no swelling, effusion or deformity in 
the right knee and had full extension and flexion.  He had no 
retropatellar crepitation or evidence of quadriceps atrophy.  
X-ray of the right knee revealed no evidence of fracture, 
dislocation, narrowing of the articular cartilage, osteophyte 
formation or loose bodies.  The private physician noted that, 
on physical and x-ray examination, he could find no objective 
evidence of organic pathology in his right knee.  

SSA records reflect that, in June 2000, a private physician 
diagnosed right knee pain.  A January 2003 VA examination 
reflects that the veteran had full range of motion of his 
right knee with no swelling, effusion, quadriceps atrophy, 
and patellar instability or retropatellar crepitation.  
Contemporaneous x-ray reports revealed a small area of 
heterotopic ossification on the medial aspect of the medial 
femoral condyle, suggestive of a healed partial tear of the 
medial collateral ligament.  No narrowing of the articular 
cartilage, osteophyte formation, or lose bodies were noted.  
The impression was patellar bursitis of the right knee.  The 
examiner noted that there was no mention in the medical 
record of the veteran's right knee and that at some point; he 
had a partial tear of the femoral attachment of the medial 
collateral ligament which has resulted in this small area of 
heterotopic ossification.  He opined that the knee was 
stable, with no arthritic changes, and that the injury was of 
no consequence.  

A November 2004 VA examination report shows that the veteran 
had no swelling, effusion or deformity of the right knee.  He 
had full extension and flexion to 140 degrees without pain.  
X-rays revealed a small area of hypertrophic calcification 
adjacent to the medial femoral condyle indicative of an old 
sprain of the medical collateral ligament.  No narrowing of 
the articular cartilage, osteophyte formation or loose bodies 
was noted.  The diagnosis was minimal chondromalacia of the 
right knee.  The examiner opined that it was more likely than 
not that the right knee is unrelated to his military service.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the veteran's right 
knee condition.  His service treatment records do not reflect 
any treatment for or a diagnosis of a right knee condition.  
The first post-service evidence of a right knee problem is in 
October 1993, when the veteran was seen for locking of his 
right knee with pain over the lateral joint space, which he 
indicated had been worsening over the previous six months.  
The next month he was seen again and his right knee had 
flexion of 100 degrees with crepitance and no tenderness at 
the bursae.  There was no diagnosis of a right knee disorder.  

The Board notes that a November 1995 VA examination  report 
reflects the examiner's opinion that the veteran had possible 
traumatic arthritis of the right knee secondary to his left 
tarsal coalition with traumatic arthritis of the left foot.  
However, the examiner did not diagnose the veteran with 
arthritis of his right knee.  While the February 1996 private 
physician opined that the veteran had arthritis pains which 
were probably secondary to multiple traumas, contemporaneous 
x-rays of his right knee revealed normal bony structures with 
well maintained joint space and no evidence of acute or 
remote injury.  Again, there was no diagnosis of arthritis.  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 358 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  As such, these opinions are less probative than 
the other evidence of record.

In fact, a September 1997 private physician noted that, on 
physical and x-ray examination, he could find no objective 
evidence of organic pathology in his right knee.  A January 
2003 VA examiner opined that the veteran's right knee was 
stable, with no arthritic changes, and that the injury 
causing the partial tear of the medial collateral ligament, 
which had healed, was of no consequence.  Finally, the  
November 2004 VA examiner diagnosed minimal chondromalacia of 
the right knee, and opined that it was more likely than not 
that the right knee is unrelated to his military service.  

As noted above, in order to establish service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer, supra.  In this 
case, there is no competent medical evidence providing a 
nexus between his time in service and his current knee 
condition.  As such, service connection cannot be granted for 
the veteran's right knee condition, minimal chondromalacia of 
the right knee.

The veteran has contended he his right knee disorder was due 
to service.  However, as a layperson, he is not competent to 
render an opinion regarding medical diagnosis or medical 
opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's service-connected left tarsal disability is 
rated under Diagnostic Code 5283, which pertains to malunion 
or nonunion of the tarsal or metatarsal bones, and provides 
that a moderately severe malunion or nonunion of the tarsal 
or metatarsal bones warrants a 20 percent disability rating 
and a severe malunion or nonunion of the tarsal or metatarsal 
bones warrants a 30 percent disability rating.  The 
regulation provides that a 40 percent disability rating is to 
be assigned when there is actual loss of use of the foot.  

Increased rating - left tarsal condition prior to July 24, 
1996

Prior to July 24, 1996, the veteran's left tarsal condition 
was rated at a 20 percent disability rating.  The veteran 
contends his left tarsal condition warranted a higher 
disability rating during these periods.

A July 1992 VA examination report showed that the veteran had 
5 degrees dorsiflexion and 35 degrees plantar flexion, with 
no swelling noted but rather significant tenderness to 
palpation over the malleolar region as well as over the sinus 
tarsi.  A contemporaneous x-ray of the veteran's left ankle 
revealed a normal study.  The impression was left tarsal 
coalition with degenerative changes of the left foot.  
October and November 1993 VA medical records show that the 
veteran had pain over the medial and lateral joint and 
dorsiflexion and plantar flexion of 7 to 10 degrees each.  
Inversion and eversion were limited.  The veteran had an 
injection over the lateral ankle which improved the pain. 

A November 1995 VA examination report shows that the veteran 
had rigid ankylosis in the mid tarsal area with the foot 
everted 30 degrees.  Both eversion and inversion attempts 
were painful in the foot and ankle, but the ankle had 
dorsiflexion of 30 degrees and plantar flexion of 40 degrees.  
The impression was left tarsal coalition with traumatic 
arthritis of the left foot and ankle.  

A February 1996 private medical records reflected that the 
veteran had left ankle pain with a 5 degree limitation of 
dorsiflexion.  A March 1996 VA medical record shows that the 
veteran had 5 degrees of dorsiflexion and 20 degrees of 
plantar flexion with no eversion or inversion.  A June 1996 
VA medical record shows that the veteran had a left tarsal 
coalition and was provided with gait training and crutches.  
He was placed in a walking cast and, as noted above, 
underwent surgery and was assigned a temporary 100 present 
disability rating from July 24, 1996 through December 21, 
1998.

The Board finds that, for the period prior to July 24, 1996, 
the veteran's left tarsal disability does not warrant a 
disability rating in excess of 20 percent.  In order to 
warrant a higher disability rating, the veteran's left tarsal 
disability would have needed to show, or approximate, a 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  The words "moderate," "moderately severe," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the degree that its decisions are "equitable 
and just." See 38 C.F.R. § 4.6 (2008).  Medical records from 
the relevant time frame reflect that the veteran had a left 
tarsal coalition with pain over the medial and lateral joint.  
A July 1992 x-ray of veteran's left ankle revealed a normal 
study.  He was provided with a brace for support, and had an 
injection into his ankle which helped to relieve the pain.  
The Board finds that, prior to July 24, 1996, the veteran's 
symptomatology is analogous to moderately-severe malunion or 
nonunion of the tarsal or metatarsal bones, and that the 
overall disability picture is not consistent with a severe 
impairment for the time period.

The Board has considered rating the veteran's left tarsal 
disability under other Diagnostic Codes which pertain to the 
foot and the ankle.  However, none of the Diagnostic Codes 
which relate to disabilities of the foot or ankle and offer 
disability ratings in excess of 20 percent are appropriate 
for rating the veteran's left tarsal disability.   There is 
no evidence in the record that the veteran has ankylosis of 
the ankle, pes planus that is related to service, claw foot 
or a foot injury that would be considered severe.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5276, 5278 and 5284 (2008).

In addition, there is no evidence of record prior to July 24, 
1996 that the veteran's service-connected left tarsal 
disability causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular scheduler 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008).  Thus, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent for the veteran's left tarsal 
disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating - left tarsal condition from January 1 to 
July 12, 1998

The veteran had surgery on his left ankle on July 24, 1996.  
The RO granted a temporary total rating due to convalescence 
as of the date of the surgery, and continued it through 
December 31, 1997.  The veteran was informed that he would be 
provided with an examination in December 1997, in order to 
determine the condition of his ankle, and whether reinstating 
his 20 percent disability rating was appropriate.  There is 
no indication in the claims file that the veteran was ever 
afforded an examination for his left tarsal disability in 
December 1997; however, his 20 percent disability rating was 
reinstated as of January 1, 1998.

A February 1998 VA medical record reflects that the veteran 
remained "in a period of convalescence and is disabled until 
hardware is removed" from his left ankle.  March and April 
1998 reflect that the surgery was attempted to remove the 
screws in the veteran's left ankle, but that the surgery was 
rescheduled due to severe tinea pedis of his left foot and 
the threat of infection.  The veteran eventually underwent 
the surgery to remove the hardware from his ankle in July 
1998.  The RO granted a temporary total evaluation again as 
of July 13, 1998, due to the hardware removal surgery.  
A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints. 38 C.F.R. § 4.30(a)(1)-(3).

The Board finds that the evidence of record warrants 
reinstatement of the veteran's total temporary rating for the 
time period from January 1, 1998 through July 12, 1998.  The 
veteran was never afforded a December 1997 VA examination to 
determine the symptomatology of his left tarsal disability.  
The February 1998 VA medical record reflected that the 
veteran would be disabled until his hardware was removed; 
that surgery did not take place until July 1998.  As such, 
the veteran's total temporary disability rating is reinstated 
for the period from January 1, 1998 through July 12, 1998.

Increased rating - left tarsal condition from October 1, 1998 
to November 7, 2004

The veteran is rated at a 20 percent disability rating for 
his left tarsal disability from October 10, 1998 to November 
7, 2004.

A July 1999 VA examination shows that the veteran had 20 
degrees of dorsiflexion and 35 degrees of plantar flexion in 
his left ankle.  He had no motion of the subtalar joint.  In 
the midtarsal joint, the veteran had about 5 degrees of 
motion whereas in the right foot he had about 15 degrees of 
motion.  The examiner noted that, normally, one would 
anticipate 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion in the ankle and 30 degrees of inversion and 
20 degrees of eversion in the subtalar joint.  The examiner 
noted that a September 1998 computed tomography (CT) scan 
revealed fusion of the medial and posterior aspects of the 
subtalar joints and that a portion of the posterior portion 
of that joint was not fused, but that this was of no clinical 
significance.  The examiner indicated that he had some 
secondary arthritic changes in the talar navicular joint 
resulting from the subtalar fusion.  X-rays revealed no 
narrowing of the articular cartilage in the ankle or 
osteophyte formation.  He has osteophytes and narrowing of 
the talar navicular joint.  X-rays of the left foot revealed 
the talocalcaneal fusion, the narrowing of the talonavicular 
joint with osteophyte formation.  The impression was left 
talocalcaneal fusion, status post removal of screws in the 
left talocalcaneal joint, talonavicular osteoarthritis and 
congenital pes planus.  The examiner noted that the veteran 
had no arthritic changes in his left ankle.  He had a fusion 
of the subtalar joint and should have no pain in that joint.  
He had traumatic osteoarthritis in the talar navicular joint 
as a result of the increases stress placed on it by the 
talocalcaneal fusion.  The examiner noted that the loss of 
motion of the talocalcaneal joint places more stress on his 
ankle and mid-foot.  The veteran had no instability or motor 
weakness in his left ankle.  He had no loss of motion due to 
weakness, fatigue or incoordination.  Functional ability may 
be compromised during acute flare-ups of his talonavicular 
arthritis.  The examiner noted that is was not feasible to 
estimate the additional loss of motion due to pain on use or 
during a period of flare-up.  

A July 2000 VA x-ray report reveals status post fusion of the 
left subtalar joint.  Other than post surgical changes, no 
significant abnormality was identified.

A January 2003 VA examination reflects that the veteran had 
20 degrees of dorsiflexion and 30 degrees of plantar flexion, 
with no swelling or effusion over the synovial reflections of 
the joint.  The veteran had no subtalar motion and very 
little mid-tarsal motion.  He had no corns or calluses except 
over the medial aspect of the interphalangeal joint of the 
great toe.  He had good motion in his toes. X-rays revealed a 
solid subtalar fusion with osteophytes at the talonavicular 
joint.  The calcaneocuboid joint appeared uninvolved.  The 
ankle was well-demonstrated in the lateral projection and 
there was no narrowing of the valgus deformity.  The 
impression was left status post subtalar fusion.  The 
examiner noted that there was no objective evidence of 
weakness, incoordination, fatigability, or loss of motion in 
his foot due to the above.  

Based upon the evidence of record, the veteran's left tarsal 
disability does not warrant a disability rating in excess of 
20 percent for the time period from October 1, 1998 to 
November 7, 2004.  As noted above, in order to warrant a 
higher disability rating, the veteran's left tarsal 
disability would have needed to show, or approximate, a 
severe malunion or nonunion of the tarsal or metatarsal 
bones.   Medical records from the relevant time frame reflect 
that the July 1999 VA examiner's impression was left 
talocalcaneal fusion, status post removal of screws in the 
left talocalcaneal joint, talonavicular osteoarthritis and 
congenital pes planus.  The examiner noted that the veteran 
had no arthritic changes in his left ankle but that he had a 
fusion of the subtalar joint and should have no pain in that 
joint.  The veteran had no instability or motor weakness in 
his left ankle.  He had no loss of motion due to weakness, 
fatigue or incoordination.  A July 2000 VA x-ray report 
revealed no significant abnormality other than post surgical 
changes.  January 2003 x-rays revealed a solid subtalar 
fusion with osteophytes at the talonavicular joint.  The 
calcaneocuboid joint appeared uninvolved.  The ankle was 
well-demonstrated in the lateral projection and there was no 
narrowing of the valgus deformity.  The impression was left 
status post subtalar fusion.  The examiner noted that there 
was no objective evidence of weakness, incoordination, 
fatigability, or loss of motion in his foot due to the above.  
The Board finds that the veteran's symptomatology is 
analogous to moderately-severe malunion or nonunion of the 
tarsal or metatarsal bones, and that the overall disability 
picture is not consistent with a severe impairment for the 
time period from October 1, 1998 to November 7, 2004.

The Board has considered rating the veteran's left tarsal 
disability under other Diagnostic Codes which pertain to the 
foot and the ankle.  However, none of the Diagnostic Codes 
which relate to disabilities of the foot or ankle and offer 
disability ratings in excess of 20 percent are appropriate 
for rating the veteran's left tarsal disability.   As noted 
above, there is no evidence in the record that the veteran 
has ankylosis of the ankle, pes planus that is related to 
service, claw foot or a foot injury that would be considered 
severe.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5276, 5278 
and 5284 (2008).

In addition, for the time period from October 10, 1998 to 
November 7, 2004, there is no evidence of record that the 
veteran's service-connected left tarsal disability causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  Thus, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 20 percent 
for the veteran's left tarsal disability.  See Gilbert, 
supra.

Increased rating - left tarsal condition from November 8, 
2004

The veteran contends that his left ankle disorder is more 
severe than his current 30 percent disability rating 
reflects.  As noted above, Diagnostic Code 5283 allows for a 
40 percent disability rating when there is actual loss of use 
of the foot.  

A November 2004 VA examination report shows that the veteran 
wore a brace on his ankle, which helped with pain.  His left 
ankle had 15 degrees of active dorsiflexion and 20 degrees of 
active plantar flexion, with no swelling or effusion.  The 
veteran's left foot was fixed in a neutral position with no 
subtalar movement and very little midtarsal movement.  He had 
a pes planus deformity.  There were no calluses.  He had a 
tender scar on the sole of his heel and a nontender scar on 
the lateral aspect of his hind foot.  The impression was 
status post left subtalar fusion, osteoarthritis of the left 
midtarsal joint and mild hallux valgus of the left foot.  The 
examiner noted that the veteran had obvious atrophy in the 
left leg as a result of the tarsal coalition and the limited 
motion in the mid tarsal area.  Other than that, the examiner 
could find no weakness, incoordination, fatigability or loss 
of motion due to the above.  The examiner stated that he was 
unable to estimate the range of motion, amount of pain and 
functional capacity during a flare-up without resorting to 
mere speculation.

Based upon the evidence of record, the veteran's left tarsal 
disability does not warrant a disability rating in excess of 
30 percent for the time period from October 10, 1998 to 
November 7, 2004.  As noted above, in order to warrant a 
higher disability rating, the veteran's service-connected 
left tarsal disability would need to be manifested by actual 
loss of use of the foot.  The November 2004 VA examiner noted 
that, while the veteran's left foot was fixed in a neutral 
position with no subtalar movement and very little midtarsal 
movement, his left ankle had 15 degrees of active 
dorsiflexion and 20 degrees of active plantar flexion, with 
no swelling or effusion.  The examiner noted that the veteran 
had obvious atrophy in the left leg; however, he could find 
no weakness, incoordination, fatigability or loss of motion.  
The Board finds that, from November 8, 2004, the veteran's 
symptomatology is analogous to a severe malunion or nonunion 
of the tarsal or metatarsal bones, and that there is no 
evidence that the veteran has actually lost use of his foot.

The Board has considered rating the veteran's left tarsal 
disability under other Diagnostic Codes which pertain to the 
foot and the ankle.  However, none of the Diagnostic Codes 
which relate to disabilities of the foot or ankle and offer 
disability ratings in excess of 30 percent are appropriate 
for rating the veteran's left tarsal disability.   There is 
no evidence in the record that the veteran has ankylosis of 
the ankle or claw foot.  38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5276, 5278 and 5284 (2008).

In addition, there is no evidence of record that, since 
November 8, 2004 the veteran's service-connected left tarsal 
disability, causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008).  Thus, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 30 percent for the veteran's left tarsal 
disability.  See Gilbert, supra.

The Board is aware that separate disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2008).  In 
the present case, the veteran has a surgical scar along the 
lateral aspect of is hind foot. This was noted in his July 
1999 and January 2003 VA examinations as being well-healed 
and non-tender.  In his November 2004 VA examination, it was 
noted that the veteran had a nontender scar on the lateral 
aspect of his hind foot and a tender scar on the sole of his 
heel; however, as this is the first evidence of the tender 
scar on the heel of his foot, the Board finds that this is 
unrelated to his service-connected left tarsal disability, 
and service connection is not warranted for his scar.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating at this time for the veteran's 
surgical scar of the left ankle.  


ORDER

Service connection for a right knee condition is denied.   

For the period prior to July 24, 1996, a disability rating in 
excess of 20 percent for the veteran's service-connected left 
tarsal disability is denied.

For the period from January 1 to July 12, 1998, temporary 
total evaluation for treatment for the veteran's service-
connected left tarsal disability, requiring a period of 
convalescence, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

For the period from October 1, 1998 to November 7, 2004, a 
disability rating in excess of 20 percent for the veteran's 
service-connected left tarsal disability is denied.

For the period from November 8, 2004, a disability rating in 
excess of 30 percent for the veteran's service-connected left 
tarsal disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


